ON MOTION FOE REHEARING
Mr. Chief Justice Del Tobo
delivered the opinion of the court.
This court has been asked to reconsider its decision of February 3d instant, whereby the judgment appealed from was reversed and the petition for mandamus sustained. Both parties were heard on the motion for rehearing.
The reconsideration is sought on the ground that the judgment of this court is in conflict with its previous decisions in the cases of Ponsa v. Winship, Governor, 53 P.R.R. 871, and Soto v. Auditor of P. R., 56 P.R.R. 775, wherein it was respectively held that “In so far as increasing or diminishing salary or emoluments is concerned, the spirit and purpose of paragraph 13 of section 34 of the Organic Act are to forbid legislative action after, but not before, an appointment or reappointment, as the case may be . . . (and) the action of the Insular Legislature in reducing plaintiff’s salary prior to the date of his reappointment for a second term in office . . . (does) not violate paragraph 13, section 34, above mentioned,” and that “Any person who accepts the appointment to an office with a salary fixed in the general appropriation bill is not entitled to the larger salary originally attached to said office by the law creating the same. ’ ’
The original decision in. the case of Ponsa v. Winship, Governor, supra, which is the one invoked, proceeded on the fact of the reappointment of the plaintiff officer after his salary had been reduced by the Legislature in the Gen*348eral Appropriation Act, and the same thing happened in the case of Soto v. Auditor of P. R., supra, whereas in the case of León Parra herein, when the reappointment was made on June 15, 1933, the Legislature had already appropriated in the budget act an amount equal to that fixed by the act creating the office, and the reduction made by the Governor was not decisive because he had acted under the circumstances of the case, without authority therefor.
In our judgment, it is clear that the Governor, when exercising the power conferred upon him by §34 of the Organic Act, could not reduce a salary already fixed by the act creating the corresponding office, the term of which has likewise been fixed, and if this be so, he could not do it either, where said salary has also been included in the budget act, since it is untenable that there may be accomplished through indirect means what can not be done directly.
And such is the case here. The law creating the office of the petitioner, León Parra, fixed the term and salary thereof, and the Legislature carried into the budget the salary as fixed by that law, and it was the Governor who made the reduction. To interpret §34 in the sense that it covers that special situation, would be going too far, since there is involved an exceptional power which should be strictly construed. As was said in the case of Arnett v. Meredith, 275 Ky. 223, 121 S. W. (2d) 36, 119 A.L.R. 1183, 1185, cited in the opinion which served as a basis for the judgment sought to be reconsidered:,
"All American courts before which the question has been submitted for determination — as well as all text writers on the subject— unanimously hold that the exercise by the Governor of the veto power conferred upon him by the local Constitution is a legislative act and involves an encroachment by the executive department upon the functions of the legislative department, and which is one of the exempted 'instances hereinafter expressly directed or permitted,’ as is contained in section 28, supra,' of our Constitution.
*349“An example of the universal statement of text writers substantiating the above statement is found in 59 C. J. 575, section 101, saying: ‘Under the system of government adopted in this country the chief executive, either the president or a governor, is a part of the lawmaking power; and while engaged in considering bills which have been passed by the legislature and which are presented to him for approval or disapproval, the governor is acting in a legislative capacity, or is exercising a power which is essentially legislative in character, and is not acting in an executive capacity’ . . . However, it truthfully may-be said that there is no dissent with the courts or text writers on the correctness of the proposition, i. e., that the exercise of the right of veto, wherever it is conferred by the local Constitution, involves the performance of legislative functions instead of executive functions. Perhaps no principle embodied in our Constitution (and also in those of other states)' is more emphatically cherished and guarded than that of the division of the government provided by the Constitution into the three separate branches, supra; and, therefore, courts unanimously announce the rule to be that all provisions for such permitted encroachments by one department in the exercise of functions properly belonging to another, that may be found in the Constitution, are not only mandatory, but should be strictly construed.” (Italics ours.)
Since different situations are involved, the alleged conflict does not exist, and therefore the reconsideration sought does not lie.
Mr. Justice De Jesús did not participate herein.